A writ of mandamus is available to compel the performance of
                   an act which the law requires as a duty resulting from an office, trust, or
                   station, or to control an arbitrary or capricious exercise of discretion.   See

                   NRS 34.160; see also Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601,
                   603-04, 637 P.2d 534, 536 (1981). A writ of mandamus is an extraordinary
                   remedy, and it is within the discretion of this court to decide whether a
                   petition will be entertained. We will generally refuse to issue an
                   extraordinary writ when there is an adequate remedy at law.         Cote H. v.
                   Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175 P.3d 906, 908 (2008); see
                   also NRS 34.170 Panicaro has such a remedy here.
                                      1. If a request for inspection, copying or
                               copies of a public book or record open to inspection
                               and copying is denied, the requester may apply to
                               the district court in the county in which the book or
                               record is located for an order:
                                     (a) Permitting the requester to inspect or
                               copy the book or record; or
                                     (b) Requiring the person who has legal
                               custody or control of the public book or record to
                               provide a copy to the requester,
                               as applicable.
                   NRS 239.011(1) (emphasis added). By law, Panicaro must petition the
                   district court if he believes that the State Bar has failed to comply with its
                   obligation to disclose all requested public documents. District court
                   review is appropriate because there may be issues of fact, specifically if




SUPREME COURT
        OF
     NEVADA


(0) 1947A    en)
                    the parties dispute whether certain documents exist or whether specific
                    documents are public or confidential.
                                Because there exists an adequate remedy at law, we decline to
                    reach the parties' arguments on the merits and exercise original
                    jurisdiction in this matter. Accordingly, we
                                ORDER the petition DENIED.




                                                                rpoi
                                                       Parraguirre


                                                                                      J.




                                                            Chza                  ,   J.
                                                       Cherry




                    cc: Charles R. Kozak
                         State Bar of Nevada/Las Vegas
                         Parsons Behle & Latimer/Reno




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    (elm